 

EXHIBIT 10.41

 

January 24, 2003

 

Kevin Kennedy

1400 Seaport Boulevard

Redwood City, CA 94063

 

Re: Amendment to Offer Letter

 

Dear Kevin:

 

This letter amends your employment letter agreement between you and Openwave
Systems Inc. (the “Company”) dated August 28, 2001 (the “Original Employment
Letter”), and memorializes that to which we previously agreed. As we previously
agreed, the terms set forth below are effective as of October 1, 2002.

 

Provided you are employed as a regular full time employee on September 30, 2003,
and that you achieve mutually agreed upon Company financial performance
objectives established by the CEO in consultation with the Compensation
Committee of the Board of Directors, you will receive a one-time bonus payment
of $500,000 (the “Performance Bonus”). If your employment is terminated without
Cause prior to September 30, 2003, notwithstanding any other severance benefits
to which you are entitled, the Company shall pay to you the Performance bonus to
the extent not yet paid, promptly following such termination. As used herein,
“Cause” means: (i) gross negligence or willful misconduct in the performance of
your duties to the Company; (ii) repeated unexplained or unjustified absences
from the Company; (iii) a material and willful violation of any federal or state
law which if made public would injure the business or reputation of the Company
as reasonably determined by the Board of Directors of the Company; (iv) refusal
or willful failure to act in accordance with any specific lawful direction or
order of the Company or stated written policy of the Company; (v) commission of
any act of fraud with respect to the Company; or (vi) conviction of a felony or
a crime involving moral turpitude causing material harm to the standing and
reputation of the Company, in each case as reasonably determined by the Board of
Directors of the Company.

 

You should be aware that your employment with the Company is for no specified
period and constitutes “at will” employment. As a result, you are free to resign
at any time, for any reason or for no reason. Similarly, the Company is free to
conclude its employment relationship with you at any time, with or without
cause, subject to the severance obligations under this letter and any other
applicable agreements and policies in effect.

 

In consideration of the foregoing, you hereby reconfirm your obligations under
the Confidentiality and Invention Assignment Agreement dated October 12, 2001.
Except as otherwise provided herein, the terms and conditions of your Original
Employment Letter shall remain in effect.

 

Please review these terms to make sure they are consistent with your
understanding. If so, please return the original signed letter to Tim Silvera
within five days of your receipt of this letter.

 

       

Accepted by:

 

--------------------------------------------------------------------------------

     

 

--------------------------------------------------------------------------------

Donald J. Listwin

CEO

     

Kevin Kennedy

 